Citation Nr: 1241229	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  07-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from service acts as a bar to Department of Veterans Affairs gratuitous benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from September 1969 to October 1971, with several periods of time lost without pay during that time.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from the VA Regional Office (RO) in St. Petersburg, Florida.  In June 2006, the appellant filed a claim for service connection for spinal stenosis, hypertension, asthma, and posttraumatic stress disorder (PTSD), indicating that he had been denied service connection previously but he wanted to be reconsidered.  The following October, the RO advised the appellant that his previous unspecified claim for VA compensation had been disallowed due to the character of his discharge from the service.  Additionally, the appellant was advised that, although he was ineligible for VA gratuitous benefits (such as compensation) due to the character of his discharge, he was still eligible to receive VA health care services for any disabilities that were found to be service-connected for that purpose.  The appellant disputed the determination as to the character of his discharge, and a Statement of the Case was issued in May 2007. 

Most recently, the Board, in November 2009 recharacterized the issue to reflect that the appellant's claim had previously been denied.  The Board, in a Decision/Remand of November 2009, determined that new and material evidence sufficient to reopen the previously denied claim had been received and remanded the claim for development.  

When the appellant's claim was originally before the Board, he was represented by private counsel.  However, in July 2010, the appellant appointed the Disabled American Veterans as his accredited representative and ended his attorney-client relationship with the private counsel.  Subsequently, the Board concluded that because the appellant's accredited representative had not been provided with all of the documents needed by the representative in order to properly represent the appellant, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, so that the documents could be provided to the accredited representative.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since September 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC provided copies of notification letters and a supplemental statement of the case (SSOC) to the appellant's accredited representative.  Upon completion of that tasking, the AMC then issued a SSOC that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's September 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).


FINDINGS OF FACTS

1.  The appellant was enlisted in the US Army from September 17, 1969, to October 5, 1971.  He served in the Republic of Vietnam where he earned the Air Medal.  

2.  The appellant was absent without leave (AWOL) for a period of six days.  He also was the subject of five Article 15 actions, a summary courts-martial, and a special courts-martial.  

3.  In lieu of a courts-martial, the appellant was administratively discharged from service with an "Other than Honorable" (OTH) discharge.

4.  In May 1977, the Department of the Army upgraded the character of discharge to general under honorable conditions under the provisions of the Department of Defense (DOD) Discharge Review Program (Special). 

5.  In April 1978 the Department of the Army re-reviewed the appellant's discharge under the provisions of PL 95-126 and set aside the 1977 upgrade that was the result of the DOD Discharge Review Program (Special).

6.  The appellant did not meet the VA criteria for insanity at the time he committed the offenses leading to his discharge for the good of the service. 


CONCLUSION OF LAW

The appellant's discharge from service is a bar to VA gratuitous benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  As a result of the Board's action of reopening the appellant's previously denied claim, the RO In September 2005, the RO sent a letter to the appellant in which it requested that he provide any additional information that he might have (or want to provide) about the events leading to his discharge and why he thought his service was honorable.  Accordingly, the RO provided the appellant with notice of the applicable criteria and with information concerning what he should submit to substantiate veteran's status.  Accordingly, the requirements of the VCAA have been satisfied in this case. 

The appellant enlisted into the US Army for a period of two years on September 17, 1969.  The appellant was discharged from service on October 5, 1971.  The record reflects that during his enlistment, the appellant was the subject of five (5) Article 15 (Nonjudicial Punishment) actions.  The offenses for which the appellant received disciplinary action included the possession of drugs, failure to appear for assigned duties, intent to defraud, and the impersonation of a commanding officer.  The record further indicates that the appellant was also the subject of a summary courts-martial and a special courts-martial.  The charges that were preferred included the impersonation of a noncommissioned officer, larceny, absence without leave, and the wearing on the uniform the following combat medals:  the Silver Star Medal, the Bronze Star Medal, and the Purple Heart Medal.  The record shows that the appellant was administratively discharged from service on October 5, 1971, with an "Other Than Honorable" (OTH) discharge. 

Six years after the appellant was discharged, his record was reviewed by the United States Army Discharge Review Board.  In May 1977, the Army conditionally upgraded the appellant's character of discharge to general under honorable conditions under the provisions of the Department of Defense Discharge Review Program (Special).  However, subsequent legislation, PL 95-126, codified at 10 U.S.C. 1553, required a re-review of automatic upgrades to determine if the upgrade would have been awarded after an individual record review by a Discharge Review Board.  Such a re-review was accomplished in April 1978.  Per the Discharge Review Board Case Report and Directive, the following was noted by the Discharge Review Board:

	. . . Applicant was inducted under criteria of Project 100,000 in Sep. [19]69.  He received an Art 15 in Oct 69 and a SPCM for larceny in Nov 69 and was sent to Center Stockade at Ft Gordon and then to Ft Riley, KS, for confinement.  Subsequently awarded MOS 94B20 (COOK) at Ft Jackson and assigned to unit in RVN Jun 70.  While there he amassed 4 Arts 15 and a SPCM and received unsatisfactory ratings at PCS in Jun 71 and received AM upon return to CONUS was assigned to Ft Jackson - received SUMCM and then he requested discharged ILO CM for larceny of glasses and comb from a trainee.  Separated with UP on 5 OCT 71.  CO said finance records indicate that he had been convicted of more offenses than are indicated in 201 file.  He was tried by civil authorities in Jun 67 for B & E and sentenced to 18 mos.  Total time in svc - 25 mos w/ 3 1/2 mos lost time.  Upgrade to General under SDRP on basis of US decoration and satisfactory tour in RVN as well as age, gen aptitude and length of service.  

Upon review, the Board did not affirm the previous determination of May 1977.  Instead, the Board found that the appellant's persistent and prevalent misconduct in service did not justify an upgrade of the appellant's discharge to general under honorable conditions.  

The appellant was subsequently notified by the Army Discharge Review Board, in a letter dated May 1978, that the Board could not "affirm your DOD-SDRP upgraded discharge under review standards required by PL 95-126.  This action does not change the discharge that you now have, but may impact on your ability to acquire VA benefits."  

While the appellant's record was being reviewed by the Department of the Army, the appellant had submitted a claim for various VA benefits.  The RO reviewed the appellant's record and then issued an Administrative Decision in October 1978.  The RO concluded that the appellant's discharge from service was a bar to VA gratuitous benefits but that the appellant was entitled to health care for any disabilities that were determined to be service-connected.  The appellant was notified of that action and he did not appeal.  

Since that time, the appellant has submitted numerous medical records and statements.  In essence, the appellant has claimed that he has been suffering from posttraumatic stress disorder (PTSD) since returning from Vietnam.  He has inferred that this psychiatric disorder had some unknown effect on how he performed his duties while on active duty, and that if he had not had this mental disorder, he would have been issued "good" paper.  The appellant has appealed the action of the RO to the Board asking that the Board find in favor of him.  He has averred that the actions that her participated in while he was on active duty were acts of youthful indiscretion and should not be held against him.  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2012).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2012). 

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2012).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general courts-martial.  38 C.F.R. § 3.12(c)(2) (2012); see also 38 U.S.C.A. § 5303 (West 2002). 

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2012). 

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002). See also 38 C.F.R. § 3.12(c)(6) (2012). 

The Board further notes that the law provides that a conditional discharge occurs under specified circumstances that include where a person is discharged prior to the date that person was eligible for discharge under the length of service system, so that he might reenlist.  38 C.F.R. § 3.13(a) (2012).  Unless an exception applies, the entire period of service, notwithstanding the intervening conditional discharge, will constitutes a single period of service.  38 C.F.R. § 3.13(b) (2012).  Character of discharge is then determined based upon the character of the final termination of such period of active service.  Id.  There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c) (2012): 

(1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 
(2) by reason of the sentence of a general court-martial; 
(3) resignation by an officer for the good of the service; 
(4) as a deserter; 
(5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 
(6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

Records show the appellant's total period of unauthorized absences was approximately six days.  Therefore, the last statutory bar for 180 or more continuous days AWOL does not apply.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(6) (2012). 

If it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense or offenses leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012); see also 38 C.F.R. § 3.354 (2012) (defining insanity for purposes of determining cause of discharge from service).

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Initially, the Board points out there is no evidence the appellant was insane at the time of the offenses in question that ultimately resulted in his OTH discharge.  While the appellant now claims that he was psychologically impaired during service, the service medical evidence does not support these assertions.  Moreover, there is no available medical evidence that suggests or insinuates that the appellant was insane shortly after he was discharged from service.  It is not until many years after his discharge from service that he was diagnosed as suffering from a psychiatric disorder.  The evidence further shows that he was not insane prior to, during, or after his periods of AWOL or the commission of any of the other offenses that were the subject of the Article 15s, the summary courts-martial, or the special courts-martial.  While the Board acknowledges that the appellant has asserted that he was suffering from PTSD while on active duty, none of the service medical evidence, supports the concept that he was suffering from PTSD while on active duty.  The Board would also point out that there is nothing in the appellant's service treatment records that indicate that the appellant was suffering from any type of psychiatric disorder, not to include PTSD, while he was on active duty.  His separation examination indicated that he had no psychiatric abnormalities.  The appellant also indicated at that time that he did not then have nor had he ever had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct.

In this instance, the appellant had five Article 15 actions along with two counts of larceny.  He also was the subject of numerous courts-martial actions.  Moreover, and perhaps most heinously, while the appellant served in Vietnam and earned an Air Medal for service, he never performed services such that he would have been cited for gallantry in action (Silver Star) or meritorious service in action (Bronze Star Medal).  He also never was wounded in Vietnam such that he would have received the Purple Heart Medal.  Instead, his service was filled with actions of repeated misconduct against others and against the service.  The Board finds that this constitutes persistent willful and persistent misconduct.  The record does not show that he was discharged because of a minor offense and that he had good and faithful service.  

In sum, the Board finds that the appellant's inservice offenses do not fall within the exception for a "discharge because of a minor offense" as provided by 38 C.F.R. § 3.12(d)(4) (2012), since his offenses were clearly the type of misconduct that prevented the proper performance of his military duties.  When the totality of the appellant's offenses is considered, the Board concludes that they rise to the level of willful and persistent misconduct.  He received nonjudicial punishments and courts-martials for these incidents.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) held that unauthorized absence is the type of offense "that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense" (quoting Cropper v. Brown, 6 Vet. App. 450, 452-53)(1994).

Although it may be argued that the appellant was a young man with limited education who did not understand the long-term consequences of his actions, it cannot be said that the appellant's military service was completely meritorious and faithful.  The Board finds it highly significant that the appellant was prosecuted at least seven times during his two years of service; this is highly probative evidence against the appellant.  The Board has considered the appellant's statements and they are competent, credible and probative, however, he has not asserted that he was mentally incapacitated or insane at the time of the offenses.  The Board ultimately finds that his documented willful and persistent misconduct in service outweighs his statements. 

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A.§ 5107(b) (West 2002 & Supp. 2010).  The evidence establishes that his service was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.  As such, the Board finds that the appellant's character of discharge is a bar to VA gratuitous benefits.  The appellant's claim is therefore denied.


ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA gratuitous benefits, and the appellant's claim is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


